Title: To John Adams from Pierre Landais, 14 June 1780
From: Landais, Pierre
To: Adams, John


     
      Sir
      L’Orient 14 June 1780
     
     I think it my duty to inform you that I have wrote several Letters to his Excellency Dr. Franklin desiring to know by what authority I was Kept from my Ship, I inclosed him an order from the Secretary of the Honble. Navy board Philadelphia the purport of which was, to take in a few goods for his use As the Ship was Ordred home by Congress, My Officers and Crew Inform me that they have also wrote his Excellency, beging that their Lawfull Commander might be restored to them again, As they knew of no other Commander but me, they Inform me that no answer has come to their hands.
     I have Sir with the Advice of the Principle Americans and the desire of my Officers and Crew, Taken the Command Yesterday As my Right, and am determined to keep her, and Carry her to America as Required by Congress, in the Letter from the Secretary of the Honble Navy Board. I have wrote his Excellency Dr. Franklin Beging that he would be pleased to pay the Officers and Crew their Prize money, And to Send me his dispatches that I may fullfil the orders of Congress.
     On my going on board yesterday I was Received with the greatest Cheerfulness by my Officers and Crew and acknowledged me to be their Lawful Commander and no other till they see a Resolve of Congress to place another in my Station. I have also inform’d him I am ready to sail whenever he will please to pay my Officers and Crew and Send me his Dispatches, And if you have any to send I shall take the Greatest Care of them.
     I am sir with the Greatest Respect yr most obedient & very humble Servant.
     
      P: Landais
     
    